DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 03 December 2020 has been entered in full.  Claims 2-5, 8-11, 13, 18-36, 38-40, and 42-46 are canceled.  Claims 14-17 remain withdrawn from consideration.  Claims 1, 6, 7, 12, 37, 41, 47, and 48 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claim 6 under 35 U.S.C. 112(b) as set forth at p. 9 of the previous Office action (mailed 13 August 2020) is withdrawn in view of the amended claim (received 03 December 2020).
	The rejection of claim 44 under 35 U.S.C. 112(d) as set forth at pp. 9-10 of the previous Office action (mailed 13 August 2020) is withdrawn in view of the canceled claim (as per the amendment received 03 December 2020).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 6, 7, 12, 37, 41, 47, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The rejection is maintained for reasons of record and for the reasons set forth below.
Applicant’s arguments (pp. 5-7, remarks received 03 December 2020) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the ordinary skilled artisan would appreciate that it may be desirable to either increase or decrease mineralization depending upon the particular fracture.  Applicant refers to p. 40 in support of such.  Applicant points to new claim 48 as specifying that the fracture is an osteochondral defect.  Applicant concludes that it is clear how Col11A1 being a negative regulator of osteoclast maturation and mineralization would enable the claimed methods.
This has been fully considered but is not found to be persuasive.  Page 40 only makes reference to control of mineralization.  “Control” could read on increasing, decreasing, rate-changing, etc.  The specification does not provide detailed guidance, working examples, or reference to specific publications regarding what types of fractures would benefit from specific types of control, and how to achieve that control by administration of Col11A1.  
Applicant argues Col11A1 exists in more than one isoform, referring to pages 89 and 92 in support thereof.  Applicant concludes that the instant specification equips the 
This has been fully considered but is not found to be persuasive.  The specification at pp. 89 and 92 refers to Col11A1 isoforms having different activities on BMP-2 activity in osteoblasts.  However, there is no detailed guidance, working examples, or reference to publications providing the skilled artisan with the information regarding which Col11A1 splice variants have which activity, and further which fractures would benefit from administration of specific Col11A1 isoforms.
Applicant argues that the claims have been amended to specify decreased BMP-2 signaling and osteoblast differentiation, as well as to include structural limitations for the recited Col11A1 protein.  Applicant refers to claim 47 as reciting SEQ ID NO: 2, which is isoform B of Col11A1, utilizing alternative exon 6B.  Applicant points to the specification (e.g., p. 89) as disclosing that the presence of exon 6B in Col11A1 inhibits BMP-2 activity.  Applicant notes that the amended claim language is consistent with the data provided in the Oxford declaration of 06 July 2020.
This has been fully considered but is not found to be persuasive. As Applicant states, the claims have been amended to require decreasing BMP-2 in direct osteoblast signaling and differentiation in a subject having a bone fracture.  However, the relevant scientific literature suggests that increased BMP-2 has a positive effect in healing bone fractures.  However, pitfalls have also been observed, and thus more research is recommended for any “off-label” use in healing bone fractures.  See Poon et al. (2016, J. Pharmacy and Pharmacology 68:139-147).  In the instant case, due to the large quantity of experimentation necessary to determine how to achieve decreased BMP-2 in vivo, the complex nature of the invention, the contradictory state of the prior art (e.g., Poon et al., and previously cited Morgan et al., Gerstenfeld et al., and Kahler et al.), the unpredictability of the effects of complex chemical and biological products on a diseased physiological system, and the breadth of the claims which still recite Col11A1 variants, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
27 January 2021